Mr. Justice Cordova Davila
delivered the opinion of the court.
The petitioners in this case brought, in the District Court of Humacao, an action against the defendants, Manuel Gon-zález Reyes and Ernesto Fernando Schlüter, for the annul*843ment of a public deed and of an attachment proceeding. They alleged that they, together with other persons, were the owners of a property of 50 acres (cuerdas) described in the complaint; that said property was sold to Manuel González Reyes, and that in the deed of sale José González Reyes and María Rita González Reyes, minors, appeared to be selling-their respective shares; that María Rita died while single, on March 5, 1926, leaving her mother Juana Reyes Torres as her sole heir; that Ernesto Fernando Schliiter with knowledge of the minority of said petitioners and of the manner in which Manuel González Reyes had acquired the property, in an action brought against the latter attached the aforesaid property, which was awarded to him at an execution sale in satisfaction of the judgment; that subsequently, Ernesto Fernando Schliiter instituted an unlawful detainer proceeding and obtained a judgment against Manuel González Reyes, having requested the execution thereof; that. complainants herein “have no connection whatever with said Manuel Gon-zález Reyes in so far as those actions are concerned; that they have not been cited or summoned in any way in the said unlawful detainer proceeding, and that as the ownership of that land is in dispute they can not be dispossessed or ejected therefrom in an unlawful detainer proceeding but only through a judgment rendered in an adversary suit.”
Based on these and other allegations, the petitioners prayed that the marshal of the District Court of Humacao be ordered to refrain, personally or through his deputies, from executing the judgment rendered in the unlawful detainer proceeding while the action for nullity is pending before the court and until a final judgment is rendered, and to refrain, further, from ousting the petitioners or their families from the property of 50 acres above described, etc.
The defendants in their answer set up, among other things, that the petition did not state facts sufficient for granting the relief sought.
*844The District Court of Humacao dismissed the complaint on the merits. This court without delivering an opinion, which it thought unnecessary, affirmed the judgment rendered, and denied a motion for reconsideration. The defend ■ ants have again asked us to reconsider our judgment, and prayed that authority be granted to them to bring up to this court certain evidence introduced in the lower court. We repeat that this court is not in a position to grant such petition, because really sufficient facts are not stated for the issuance of an injunction and because we have reached the conclusion that, even if the evidence offered by the appellants were made a part of the record on appeal, the defects noted in the complaint would not be cured.
Complainants do not allege that they are in possession of the property described in the complaint, or that they have been threatened with dispossession. They confine themselves to the statement that they have not been summoned or cited in any form whatsoever in the unlawful detainer proceeding and that they cannot be dispossessed or ousted from said property, except through a judgment rendered in an adversary suit. We agree. If the action of unlawful de-tainer was not brought against the petitioners, if no citation or summons was served on them, it is clear that they have not been defeated in a suit and that they cannot be dispossessed (assuming that they are in possession of the property) by virtue of an order of ouster entered in an unlawful detainer proceeding which is directed exclusively against Manuel Gonzalez Eeyes.
The issuance of a writ of injunction, which as we have seen becomes unnecessary, would not be justified on the basis of the complaint and the evidence offered by the appellants.
The motion for reconsideration must be denied.
Mr. Justice Hutchison dissented.
Mr. Justice Wolf concurs in the result.